NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.

Response to Amendment
Applicant's response submitted 21 February 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response. Claims 1-4, 6, 7, 9-13, 15, 17-19 & 22-29 are pending for review.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney John D. Gugliotta, P.E., Esq. on 18 March 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1, 3, 6, 7, 9-12, 18 & 24-29 were replaced in their entirety with the following:
1.	A stove top cover comprising:
a flat resting reusable collection mat that is geometrically and dimensionally commensurate with the stove top and having a top surface opposite a bottom surface, the flat resting reusable collection mat comprising a plurality of pieces having a sufficient stiffness and material composition or material thickness to achieve snap fitting making the flat resting reusable collection mat one of airtight and substantially airtight;
a border coupled to the top surface that extends around an outer perimeter of the cover and projects from the top surface;	
at least one cutout extending through the top surface and the bottom surface having a periphery that defines the cutout, wherein the cutout is geometrically and dimensionally configured to coordinate with and surround a burner of the stove top; and
a flange coupled to the top surface that extends around the periphery of the cutout.
3.	(Currently amended) The stove top cover of claim 1, wherein said molded, non-metallic flat resting collection mat is formed substantially of a material selected from a group consisting of: silicone; polyvinyl fluoride; and PTFE-coated fiberglass.
6.	(Previously presented)  The cover of claim 1, further comprising a plurality of cutouts, wherein each is configured to coordinate with one of a plurality of burners of the stove top.
7.	(Currently amendment)  The cover of claim 3, further comprising a plurality of cutouts, wherein each is configured to coordinate with one of a plurality of burners of the stove top.
9.	(Original)  The cover of claim 1, further comprising a reservoir oriented on the top surface and configured to capture substances.
10.	(Currently amended)  The cover of claim 3, further comprising a reservoir oriented on the top surface that surrounds at least one burner and configured to capture substances.
11.	The cover of claim 1, further comprising:
a coupler selected from a group consisting of:  magnets; snap fit joints;  annular snap fit joints;  cantilever snap fit joints; torsional snap fit joints; mechanical fasteners; mounting bosses;  lips and grooves; and pins;
wherein said coupler is oriented on the bottom surface to retain the cover to the stove top surface   in a manner such that the cover is releasably coupled to the stove top surface.
12.	The cover of claim 3, further comprising:
a coupler selected from a group consisting of:  magnets; snap fit joints;  annular snap fit joints;  cantilever snap fit joints; torsional snap fit joints; mechanical fasteners; mounting bosses;  lips and grooves; and pins;
wherein said coupler is oriented on the bottom surface to retain the cover to the stove top surface   in a manner such that the cover is releasably coupled to the stove top surface.
18.	The stove top cover of claim 9, wherein the reservoir surrounds at least one burner.
24.	The stove top cover of claim 1, further comprising: 
a first flange coupled to the top surface that extends around the periphery of the cutout and projects outwardly from the top surface to a height and extends inwardly a distance toward and over at least a portion of an edge of a burner of the stove top.	
25	 The stove top cover of claim 24, wherein the distance the first flange extends inwardly is such that the flange covers a portion of the burner.
26.	 The stove top cover of claim 24, further comprising: 
a second flange that extends around a top surface of the first flange and projects outwardly from the top surface of the first flange to a second height and extends inwardly a second distance toward and over at least a portion of the edge of the burner.
27.	The stove top cover of claim 26, further comprising: 
a third flange that extends around a top surface of the second flange and projects outwardly from the top surface of the second flange to a third height and extends inwardly  a third distance toward and over at least a portion of the edge of the burner.
28.	 The cover of claim 1, wherein said single piece mat is further formed of a plurality of layers of material.
29.	The cover of claim 28, wherein said plurality of layers of material have substantially similar thicknesses.
Claims 30-32 were added in their entirety as follows:
30. 	 The cover of claim 28, wherein said plurality of layers of material have thicknesses that vary relative to each other.
31.	 The cover of claim 6, further comprising a reservoir oriented on the top surface and configured to capture substances.
32.	 The cover of claim 6, further comprising:
a coupler selected from a group consisting of:  magnets; snap fit joints;  annular snap fit joints;  cantilever snap fit joints; torsional snap fit joints; mechanical fasteners; mounting bosses;  lips and grooves; and pins;
wherein said coupler is oriented on the bottom surface to retain the cover to the stove top surface   in a manner such that the cover is releasably coupled to the stove top surface.
Claims 2, 4, 13-15, 17, 19, 22 & 23 were cancelled; &
Claims 5, 8, 16, 20 & 21 remained cancelled.

Allowable Subject Matter
Claims 1, 3, 6, 7, 9-12, 18 & 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a stove top cover as fully discussed in the previous office actions, the prior art of record failed to show the above stove top cover in which the material composition or thickness of the cover is such that the cover achieves a snap fit to the stove top, as recited in independent Claim 1; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 3, 6, 7, 9-12, 18 & 24-32 are allowed as being dependent, either directly or indirectly, on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762